﻿The
Secretary-General has shared with us the priorities that
he plans to implement during the sixty-seventh session
of the General Assembly. His warning concerning
the multiplicity of new threats and his clear-sighted
recognition of their interconnections should inspire and
guide our work.
The maintenance of international peace and
security — need it be said again — are the very
essence of the mission of our Organization. What
do we see before us? Crises and threats to peace and
security are multiplying and are often even mutually
reinforcing, along with the endangerment of human
rights. What global vision do we share of the challenges
that confront our planet, its States and its peoples? By
bearing in mind that it is our mission and urgent need
to uphold our vision, which calls on us to support the
five priorities of the programme of action that have
been drawn up for the next five years and submitted
to us by the Secretary-General. Since he has invited
us to so, we wish to underline the need to prioritize
the strengthening of the United Nations system as well
as the development of partnerships in all areas of its
activity.
The President rightly sought to focus the general
debate of this session on the subject of the peaceful
settlement of international situations and disputes. This
historic debate, launched at the beginning of the week
by the General Assembly, has shown that respect for the
rule of law, at both the national and the international
levels, is indispensable for the establishment of
responsible societies that are able to promote  cooperation and ensure the well-being of their citizens.
Recent history leads us to take a serious look at the
current difficulties confronting the world. While last
year we welcomed the magnificent spark of democracy
that was kindled in the Arab world, it is intolerable now
that minority factions and extremists are threatening
the hopes and dampening the expectations of people
who aspire to live in liberty.
The Government of the Principality of Monaco
echoes those who have condemned the acts of violence
perpetrated both by the authorities and by opposition
groups in the Syrian Arab Republic, where the
situation only continues to deteriorate. I would also
like to convey my full support for the efforts made by
the International Committee of the Red Cross and its
resolve in seeking to ensure that humanitarian needs
are met. Clearly, that is involves ensuring that each and
every one respect the rule of international humanitarian
law as the minimum requirement for meeting the basic,
elementary moral standards of our peoples, standards
that do not, unfortunately, seem to be shared by all.
We are equally concerned by the recent events in
the Sahel region, including in Mali, which are growing
worse. The Principality of Monaco, which is involved in
various humanitarian efforts in the region, supports all
such actions by the international community, given the
urgency and gravity of the situation. We will support
a strategy established by the United Nations that can
address the issues of security, governance, development,
human rights and humanitarian aspects. The values that
we are committed to uphold in adopting the Charter of
the United Nations are based on our common humanity
and on the recognition of our differences, which are at
the very core of our humanity.
Allow me, in that regard, to pay tribute to all those
who have been committed to serving those values on
the ground, often paying with their lives. They seek to
uphold the aims and principles that bring us together
here in this forum. Our authorities have resolutely
condemned all attacks perpetrated against diplomatic
and consular missions and personnel. We must all
ensure the obligation of guaranteeing their protection
in all circumstances.
At a time when the world is facing worrying
developments, the theme that the President has selected
for this session of the General Assembly merits the
unanimous support of all in our community. Aware of
the challenges, I would like to take the opportunity to
commend Mr. Vuk Jeremić, President of the General
Assembly at its sixty-seventh session, on his election
and to assure the Assembly of my delegation’s full
support.
More than ever before, we need to resort to the
peaceful settlement of our disputes and seek to prevent
rather than react to events. In the 1950s, Secretary-
General Dag Hammarskjöld urged us to be mindful of
the need to respond at an early stage to crises in order
to avoid the outbreak of disputes between parties or the
conf lagration of a dispute into an open conflict, or in
the event that a conflict does break out, to ensure that
it can be contained.
We have been caught unaware and so many ongoing
problems in the year 2012 have gone unsolved. We have
been largely successful in ensuring that international
law prevails over the right to wage war. However, the
involvement of our Organization in conflict prevention
still falls quite short, as avowals and statements of intent
on their own are insufficient. It is therefore our common
duty to strengthen understanding, tolerance and mutual
respect. As was recalled by the Secretary-General here
on 13 September, as well as by his predecessor, one of
the strongest factors for conflict prevention, and thus
for the inculcation of an authentic culture of peace, is
education. That kind of prevention is aimed at enrolling
the young generations to whom we owe a future.
The challenges are manifold. Among them, I would
single out the economic and financial crisis, which has
affected the overwhelming majority of our States since
2008. We can overcome the crisis, creating employment
while protecting our environmental heritage. But
in order to do so, we need an ambitious long-term
vision, and that is why, in spite of the budget cuts,
the crisis has compelled us to realize that we cannot
afford to lose sight of the Millennium Development
Goals — elimination of poverty and hunger; education;
child and maternal health; and combatting pandemics,
including HIV/AIDS and malaria, which sap humankind
of its strength — which must remain uppermost on our
agenda.
The upcoming deadline must encourage us to do
still more to intensify our efforts in order to ensure their
achievement. In 2015, we will adopt a new programme
of action, based on the results achieved and on the new
challenges to be met.
In his address to the United Nations Conference on
Sustainable Development, His Serene Highness Prince Albert II of the Principality of Monaco welcomed the
fact that we are progressing towards a shared definition
of sustainable development goals. Those goals will
frame our actions at the international, national and local
levels, and in turn, that will make the implementation of
our commitments more effective and more transparent.
One of those objectives should emphasize
the sustainable development of oceans and on the
importance of the blue economy.
That objective should concern all sectors that
depend on ocean resources and maritime areas. It
is urgent that that objective be comprehensive and
sustainable so that those sectors can continue to benefit
from economic, social and environmental services.
Accordingly, our delegation will support all initiatives
seeking to improve the coordination and effectiveness
of the United Nations work in the oceans. Indeed, we
believe that that is the right path to follow in order to
ultimately ensure the sustainable use and management
of the oceans and thereby their conservation.
The fate of future generations lies in our hands.
For that reason, we are obliged to ensure that the Doha
Climate Change Conference is a success. It is therefore
crucial that we reach agreement on the establishment
of a second period of commitments under the Kyoto
Protocol. We therefore commit ourselves to working
positively and effectively in the negotiations on reaching
a new global post-2020 climate agreement, taking into
account the needs of the most vulnerable.
His Serene Highness Prince Albert II welcomes
the celebration next year of the twentieth anniversary
of Monaco’s joining the United Nations as a Member
State. In that connection, Monaco wishes to express
its resolve to contribute to the further strengthening of
our Organization to the extent that a small State can
do so. Members may rest assured that the Principality
welcomes the Assembly’s two-fold intention of
further involving itself in the field of development
and establishing an advisory framework that seeks to
enhance the cooperation between the General Assembly
and international financial institutions.
On the occasion of the twentieth anniversary of the
Forum of Small States, of which Monaco is a member,
and also in its capacity as a member of the Global
Governance Group, the Principality intends to play its
full role in the work of those bodies. The magnitude of
the challenges and crises that we all face have shown
that the size of a State is not the deciding factor when
it comes to resolving such problems. Rather, it is solely
our ability to work together and cooperate that enables
us to respond to everyday needs and that will lead us on
the path towards international peace and security.

